Name: 90/203/EEC: Commission Decision of 30 March 1990 on the establishment of the Community support framework for Community structural assistance for the Greek regions concerned by Objective 1, which make up the entire territory of the country (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic conditions;  economic policy;  EU finance
 Date Published: 1990-04-26

 Avis juridique important|31990D020390/203/EEC: Commission Decision of 30 March 1990 on the establishment of the Community support framework for Community structural assistance for the Greek regions concerned by Objective 1, which make up the entire territory of the country (Only the Greek text is authentic) Official Journal L 106 , 26/04/1990 P. 0026 - 0027*****COMMISSION DECISION of 30 March 1990 on the establishment of the Community support framework for Community structural assistance for the Greek regions concerned by Objective 1, which make up the entire territory of the country (Only the Greek text is authentic) (90/203/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1) and in particular Article 8 (5) thereof, Whereas, in accordance with Article 8 (5) of Regulation (EEC) No 2052/88, the Commission, on the basis of the regional development plans submitted by the Member States, shall establish, through partnership and in agreement with the Member State concerned, the Community support frameworks for Community structural operations; Whereas, in accordance with the second paragraph of that provision, the Community support framework shall cover in particular the priorities, the forms of assistance, the indicative financing plan, with details of the amount of assistance and its source, and the duration of the assistance; Whereas Title III, Article 8 et seq. of Council Regulation (EEC) No 4253/88 (2) sets out the conditions for the preparation and implementation of Community support frameworks; Whereas the Greek Government submitted to the Commission on 31 March and 22 June 1989 the plans and operations referred to in Article 8 (4) of Regulation (EEC) No 2052/88 in respect of the regions concerned by Objective 1 and referred to in Article 8 (2) of the said Regulation; Whereas the plans submitted by the Member State concerned include a description of the regional development priorities selected and of the corresponding operations, together with an indication of the levels of assistance under the European Regional Development Fund (ERDF), the European Social Fund (EAGGF), Guidance Section, and through the European Investment Bank (EIB) and the other financial instruments envisaged for implementation of the plans; Whereas this Community support framework has been established in agreement with the Member State concerned, through the partnership defined in Article 4 of Regulation (EEC) No 2052/88; Whereas the EIB has also been involved in the drawing-up of the Community support framework pursuant to Article 8 of Regulation (EEC) No 4253/88; whereas it has declared itself ready to contribute to implementation of the framework on the basis of the forecast loan packages shown in this Decision and in accordance with its statutory provisions; Whereas the Commission is prepared to consider the involvement of other Community instruments and loans in the financing of the framework in accordance with their specific rules; Whereas this Decision is consistent with the opinion of the Advisory Committee on the Development and Conversion of Regions and of the European Social Fund Committee; Whereas, in accordance with Article 10 (2) of Regulation (EEC) No 4253/88, this Decision shall be sent at a declaration of intent to the Member State; Whereas, in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88, the budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support frameworks will be made on the basis of the subsequent Commission decisions approving the operations concerned, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for Community structural assistance in the Greek regions concerned by Objective 1, covering the period from 1 January 1989 to 31 December 1993, is hereby approved. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines governing the Structural Funds and other existing financial instruments. Article 2 The Community support framework shall include the following essential information: (a) a statement of the main priorities for joint action at national level: - upgrading the country's basic economic infrastructure, - development of the primary sector and rural areas, - improvement in the competitiveness of firms, - balanced development of tourism, - development of human resources, and a section setting out for each region the guidelines adopted for joint action at national level; (b) an outline of the forms of assistance to be provided, primarily in the form of operational programmes; (c) an indicative financing plan specifying, at constant 1989 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, that is, ECU 14 342 million for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: (in million ecus) 1.2 // // // ERDF // 3 662,0 // ESF // 1 728,0 // EAGGF, Guidance Section // 1 277,0 // // // Total Structural Funds // 6 667,0 // Other instruments // 526,241 // // // // // Total grants // 7 193,241 // // The resulting national financial contribution, viz. ECU 5 802 million for the public sector and ECU 1 347 million for the private sector, may be met in part by Community loans from the European Investment Bank and from other lending instruments. As a guide, EIB loans could amount to ECU 1 307 million and those of the ECSC to ECU 103 million. Article 3 This Declaration of intent is addressed to the Hellenic Republic. Done at Brussels, 30 March 1990. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 374, 31. 12. 1988, p. 1.